 



EXHIBIT 10.5
GMAC LONG-TERM INCENTIVE PLAN LLC
LONG-TERM PHANTOM INTEREST PLAN
     1. Purpose. The purpose of the GMAC Long-Term Incentive Plan LLC Long-Term
Phantom Interest Plan is to motivate and retain certain employees of GMAC LLC
(“GMAC”) and its Subsidiaries who are responsible for the attainment of the
primary long-term performance goals of GMAC and its Subsidiaries.
     2. Definitions. When used herein, the following terms shall have the
following meanings.
          “Administrator” means the Manager or the Board.
          “Affiliate” means any Person that controls, is controlled by, or is
under common control with such Person. As used herein, the term “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
to cause the direction of the management and policies of a Person, whether
through ownership of voting securities or other interests, by contract or
otherwise.
          “Award” means, with respect to a Performance Period, the right to
receive the Redemption Amount, as set forth in the Award Agreement.
          “Award Agreement” means a written agreement entered into by the
Company and each Participant setting forth the terms and provisions applicable
to an Award.
          “Award Date” means the date on which the Company grants an Award to a
Participant.
          “Award Percentage” means, with respect to an Award, a percentage
determined by the Administrator and set forth in the Award Agreement.
          “Award Value” means the excess, if any, of the Redemption Value over
the Base Value.
          “Base Value” means, as determined by the Board pursuant to a
consistent methodology, (x) the aggregate fair market value of all Class A
Membership Interests and Class B Membership Interests as of the end of the
fiscal year prior to the Award Date (provided that, with respect to Awards
granted during the fiscal year that includes the Closing Date, the value of all
Class A Membership Interests and Class B Membership Interests shall equal the
Agreed Initial Value (as defined in the GMAC LLC Agreement) increased by (y) an
amount equal to a ten percent (10%) per annum compound rate of return through
the end of the Performance Period on the amount set forth in clause (x) reduced
from time to time by the distributions received by the holders of such Class A
Membership Interests and Class B Membership Interests (other than distributions
that are deemed attributable to taxes pursuant to the GMAC LLC Agreement) during
the Performance Period.
          “Board” means the Board of Managers of GMAC.

 



--------------------------------------------------------------------------------



 



          “Class A Membership Interests” has the meaning ascribed to it in the
GMAC LLC Agreement.
          “Class B Membership Interests” has the meaning ascribed to it in the
GMAC LLC Agreement.
          “Closing Date” has the meaning ascribed to it in the Purchase and Sale
Agreement by and among General Motors Corporation, General Motors Acceptance
Corporation, GM Finance Co. Holdings Inc., and FIM Holdings LLC, dated as of
April 2, 2006.
          “Company” means GMAC Long-Term Incentive Plan LLC, a Delaware limited
liability company.
          “Effective Date” means the date set forth in Section 21 hereof.
          “GMAC LLC Agreement” means the Amended and Restated Limited Liability
Company Operating Agreement of GMAC LLC, dated as of November 30, 2006, as may
be amended from time to time.
          “IPO” means an underwritten sale to the public of the equity
securities of GMAC (or its successor) pursuant to an effective registration
statement filed with the SEC on Form S-1 and after which GMAC’s (or its
successor’s) equity securities are listed on the New York Stock Exchange or the
American Stock Exchange or are quoted on The NASDAQ Stock Market; provided that
an IPO shall not include any issuance of equity securities in any merger or
other business combination, and shall not include any registration of the
issuance of equity securities to existing securityholders or employees of GMAC
(or its successor) on Form S-4 or Form S-8.
          “LLC Agreement” means the Limited Liability Company Agreement of GMAC
Long-Term Incentive Plan LLC, dated as of November 30, 2006, as may be amended
from time to time.
          “Manager” has the meaning ascribed to it in the LLC Agreement.
          “Participant” means any employee of GMAC or any of its Subsidiaries
who is selected to participate in the Plan in accordance with Section 4 hereof.
          “Performance Period” means the performance period set forth in the
Award Agreement.
          “Person” means any individual, partnership, firm, trust, corporation,
limited liability company or other similar entity. When two or more Persons act
as a partnership, limited partnership, syndicate or other group for the purpose
of acquiring, holding or disposing of shares or similar equity interest of GMAC,
such partnership, limited partnership, syndicate or group shall be deemed a
“Person.”
          “Plan” means this GMAC Long-Term Incentive Plan LLC Long-Term Phantom
Interest Plan.

-2-



--------------------------------------------------------------------------------



 



          “Purchase Agreement” means the Purchase and Sale Agreement, by and
among General Motors Corporation, GMAC, GM Finance Co. Holdings Inc., and FIM
Holdings LLC, dated as of April 2, 2006.
          “Redemption Amount” means, with respect to an Award, the product of
(x) the Award Percentage multiplied by (y) the Award Value.
          “Redemption Date” means the last day of a Performance Period.
          “Redemption Value” means, as determined by the Board pursuant to a
consistent methodology, (x) the aggregate fair market value of all Class A
Membership Interests and Class B Membership Interests as of the Redemption Date
increased by (y) the distributions received by the holders of such Class A
Membership Interests and Class B Membership Interests (other than distributions
that are deemed attributable to taxes pursuant to the GMAC LLC Agreement) during
the Performance Period and reduced by (z) any taxes paid by the Company relating
to the Plan during the Performance Period.
          “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended, and the Regulations thereunder.
          “Subsidiary” means, with respect to the Company, at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the Company in the
Company’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, directly or indirectly, by one or more of the
Company and its Subsidiaries.
     3. Administration. The Plan shall be administered by the Administrator. The
Administrator shall have the authority to:
          (a) select the Participants;
          (b) determine the Award Percentage, vesting conditions, and other
terms applicable to any Award; and
          (c) establish from time to time regulations for the administration of
the Plan, interpret the Plan, accelerate the payment of an Award, waive any
conditions with respect to an Award (including vesting), delegate in writing
administrative matters to committees of the Manager or to other persons, as
appropriate, and make such other determinations and take such other action as it
deems necessary or advisable for the administration of the Plan.
          All decisions, actions and interpretations of the Administrator shall
be final, conclusive and binding upon all Participants and their beneficiaries.

-3-



--------------------------------------------------------------------------------



 



     4. Participation. Participants in the Plan shall be limited to those
employees of GMAC or any of its Subsidiaries who have been notified in writing
by the Administrator that they have been selected to participate in the Plan.
     5. Redemption of Awards. Except as otherwise provided in an Award
Agreement, with respect to each Award, a Participant shall be entitled to
receive an amount equal to the Redemption Amount, if any, subject to the
Participant’s continued employment with GMAC or any of its Subsidiaries through
the Redemption Date of each such Award. Payment of the Redemption Amount shall
be made in a lump sum cash payment to the Participant as soon as practicable in
the year following the applicable Redemption Date.
     6. Forfeiture of Awards. Except as otherwise provided in an Award
Agreement, all rights to an Award held hereunder by a Participant will be
forfeited without consideration, and there will be no further obligation of the
Company or GMAC to such Participant, upon the Participant’s termination of
employment with GMAC or any of its Subsidiaries for any reason prior to the
applicable Redemption Date. To the extent that, on a Redemption Date, the Base
Value equals or exceeds the Redemption Value of an Award, such Award shall be
forfeited without consideration.
     7. Adjustment.
          (a) In the event of any change in the capital structure of GMAC by
reason of any reorganization, recapitalization, merger, consolidation,
reclassification investment by any third party or equity holder of GMAC, or any
transaction similar to the foregoing, the Administrator shall equitably adjust,
as it deems necessary, any term of an Award, including but not limited to, the
Award Percentage and the components of the Redemption Amount.
          (b) In the event of an IPO of GMAC or an entity formed for the purpose
of holding equity securities of GMAC (the “IPO Company”), each Award shall be
equitably converted, based on the Award Value as of the date of the IPO (rather
than the Redemption Date), as determined by the Board, into phantom stock units
of the IPO Company. Each phantom stock unit shall represent one share of the IPO
Company registered in connection with such IPO (a “Share”) and such phantom
stock units shall be payable in cash or in Shares, as determined in the sole
discretion of the Administrator, at such time and under such conditions
applicable to the underlying Award.
     8. Nontransferability. Awards granted under the Plan, and any rights and
privileges pertaining thereto, may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise, other than by will
or by the laws of descent and distribution.
     9. Plan and Awards Not to Confer Rights with Respect to Continuance of
Employment or Service. Neither the Plan nor any action taken thereunder shall be
construed as giving any Participant any right to continue such Participant’s
relationship with GMAC or any of its Subsidiaries, nor shall it give any
Participant the right to be retained by GMAC or any of its Subsidiaries, or
interfere in any way with the right of GMAC or any of its Subsidiaries to
terminate any Participant’s employment or relationship, as the case may be, at
any time for any reason.

-4-



--------------------------------------------------------------------------------



 



     10. No Claim or Right Under the Plan to Awards. No employee of GMAC or any
of its Subsidiaries shall at any time have the right to be selected as a
Participant in the Plan nor, having been selected as a Participant and granted
an Award, to be granted any additional Award pursuant to the Plan. In addition,
at no time shall a Participant receiving an Award under the Plan have a right to
any equity interest of the Company or GMAC pursuant to this Plan. The terms and
conditions of Awards and the Administrator’s determinations and interpretations
with respect thereto need not be the same with respect to each Participant
(whether or not such Participants are similarly situated).
     11. Unsecured Interest. No particular assets shall be segregated or
earmarked to represent a Participant’s Award and no Participant shall have any
interest in any fund or specific asset of the Company by reason of the Plan. A
Participant’s sole and exclusive claim, if any, shall be that of a general
unsecured creditor against the general assets of the Company for the payment of
any amount which may be due under the Plan.
     12. Tax Withholding. The Company or GMAC shall have the right to deduct
from all amounts paid pursuant to the Plan any taxes or other deductions
required by law to be withheld with respect to such payments and to take such
action as may be necessary in the opinion of the Company or GMAC to satisfy all
obligations for the payment of such taxes.
     13. Offsets. Notwithstanding any provisions of the Plan to the contrary,
the Administrator may, if the Administrator in its sole and absolute discretion
shall so determine, offset any amount to be paid to a Participant under the Plan
(to the extent permitted by law) against any amounts that the Participant may
owe to the Company, GMAC or any of their Subsidiaries.
     14. Voting and Distribution Rights. A Participant shall not be entitled to
any voting rights, distributions or any other rights or privileges of an equity
holder as a result of the grant of an Award.
     15. No Liability of Administrator. No member of the Administrator shall be
personally liable by reason of any contract or other instrument executed by such
member or on his or her behalf in his or her capacity as a member of the
Administrator or for any mistake of judgment made in good faith, and the Company
shall indemnify and hold harmless each such member and each employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim with the approval of the Manager) arising out of any act
or omission to act in connection with the Plan unless such act arises out of
such person’s own fraud or willful misconduct.
     16. Amendment or Termination. The Administrator may, with prospective or
retroactive effect, amend, suspend or terminate the Plan or any portion thereof
at any time and for any reason; provided, however, that, subject to Section 7,
no amendment, suspension, or termination may affect adversely any then
outstanding Award without the written consent of the affected Participant.
Notwithstanding any terms of the Plan to the contrary, the Plan may be amended
or modified by the Administrator at any time to the extent necessary to prevent
non-compliance with Section 409A.

-5-



--------------------------------------------------------------------------------



 



     17. Compliance with Section 409A. At all times, the Plan shall operate in
accordance with the requirements of Section 409A. Any action that may be taken
(and, to the extent possible, any action actually taken) by the Company or a
Participant shall not be taken (or shall be void and without effect), if such
action violates the requirements of Section 409A. Any provision in this Plan
that is determined to violate the requirements of Section 409A shall be void and
without effect. In addition, any provision that is required by Section 409A to
appear in this Plan that is not expressly set forth shall be deemed to be set
forth herein, and this Plan shall be administered in all respects as if such
provision were expressly set forth.
     18. Captions. The captions preceding the sections of the Plan have been
inserted solely as a matter of convenience and shall not in any manner define or
limit the scope or intent of any provision of the Plan.
     19. Governing Law. The Plan and all rights thereunder shall be governed by
and construed in accordance with the laws of the State of New York, without
giving effect to the conflict of laws principles thereof.
     20. Severability. In the event that any provision of the Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.
     21. Effective Date. The Plan shall become effective as of December 18,
2006.

-6-